DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9, 15, and 19 are objected to because of the following informalities: 
In Claim 9, line 2, “intertia” should be “inertia”  
In Claim 9, line 3, “of the the subject” should be “of the subject”
In Claim 15, line 2, “a abdomen” should be “an abdomen”
In Claim 19, line 2, “intertia” should be “inertia”  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent Claim 1 recites: 
determining at least a first parameter of a respiratory model from the obtained thoracic signal (T) and the abdomen signal (A), the first parameter being an estimated parameter of the respiratory model that is not directly measured during the study; and 
determining the internal component of the respiratory effort based at least on the determined first parameter of the respiratory model; 
wherein the first model parameter is determined based on the obtained thorax signal (T) and the obtained abdomen signal (A) without an invasive measurement obtained from the subject.
Independent Claim 11 recites: 
wherein the processor is further configured to determine at least a first parameter of a respiratory model from the obtained thoracic signal (T) and the abdomen signal (A), the first parameter being an estimated parameter of the respiratory model that is not directly measured during the study; and 
the processor is configured to determine the internal component of the respiratory effort based at least on the determined first parameter of the respiratory model; 
wherein the first model parameter is determined based on the obtained thorax signal (T) and the obtained abdomen signal (A) without an invasive measurement obtained from the subject. 
Independent Claim 20 recites: 
determining at least a first parameter of a respiratory model from the obtained thoracic signal (T) and the abdomen signal (A), the first parameter being an estimated parameter of the respiratory model that is not directly measured during the study; and 
determining the internal component of the respiratory effort based at least on the determined first parameter of the respiratory model; 
wherein the first model parameter is determined based on the obtained thorax signal (T) and the obtained abdomen signal (A) without an invasive measurement obtained from the subject.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  
“A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018).
The claimed steps of determining recite a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations).  
The step of “determining at least a first parameter of a respiratory model from the obtained thoracic signal (T) and the abdomen signal (A)” in independent Claim 1 is a mathematical relationship to “determining the internal component of the respiratory effort based at least on…” in independent Claim 1 is another mathematical relationship to calculate a value that is based on the estimated parameter. Referring to paragraphs [0142]-[0143] and Fig. 7 of the specification, an equation is utilized to compute a mathematical relationship in order to calculate a respiratory measurement.
The claimed steps of determining can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.

The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for determining merely invoke a computer as a tool.
The data-gathering step (obtaining) does not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for determining.
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to estimate a parameter. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.”  MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III.  The pending claims utilize a computer for determining. The claims do not apply the obtained prediction to a particular machine. 
The additional elements are identified as follows:  processor, first sensor, second sensor, and hardware storage.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
Applicant’s specification (e.g. paragraphs [0071]-[0072]) which discloses that the processor(s) comprise generic computer components that are configured to perform the generic computer functions (e.g. determining) that are well-understood, routine, and conventional activities previously known to the pertinent industry
Applicant’s Background in the specification; 
NPL cited by the Applicant;
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional generic computer components as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 4, and 15-16 of U.S. Patent No. 10,588,550. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claim is anticipated by the reference claims.
Regarding Claim 1, U.S. Patent No. 10,588,550 discloses a non-invasive method for determining an internal component of respiratory effort of a subject in a respiratory study (A method of measuring respiratory effort of a subject; Claim 11), the method comprising: 
obtaining a thoracic signal (T), the thoracic signal (T) being an indicator of a thoracic component of a respiratory effort of the subject (obtaining a thorax effort signal (T), the thorax effort signal (T) being an indicator of a thoracic component of the respiratory effort; Claim 1); 
obtaining an abdomen signal (A), the abdomen signal (A) being an indicator of an abdominal component of the respiratory effort (obtaining an abdomen effort signal (A), the abdomen effort signal (A) being an indicator of an abdominal component of the respiratory effort; Claim 1);
(performing a calibration of the thorax effort signal (T) and the abdomen effort signal (A) based on the obtained thorax effort signal (T) and the abdomen effort signal (A) by weighting the thorax effort signal (T) by a first weight factor (kT) and weighting the abdomen effort signal (A) by a second weight factor (kA) to obtain a volume-proportional signal (VSw), the volume-proportional signal (VSw) being proportional to the actual respiratory volume of the respiratory effort; Claim 1); and 
determining the internal component of the respiratory effort based at least on the determined first parameter of the respiratory model (calculating a ratio between an amplitude or power, or a transformation function of the amplitude or power of the volume-proportional signal (VSw) and a sum of the amplitudes, power, or a transformation function of the thorax effort signal (T) weighted by the first weight factor (kT) and the abdomen effort signal (A) weighted by the second weight factor (kA); and selecting the first and second weight factors (kT and kA) that minimize said calculated ratio; Claim 1); 
wherein the first model parameter is determined based on the obtained thorax signal (T) and the obtained abdomen signal (A) without an invasive measurement obtained from the subject (obtaining a calibration factor by reiteratively performing said calibration of the thorax effort signal (T) and the abdomen effort signal (A) over a plurality of time spans including a first timespan within a second time span, the first time span being shorter than the second time span; Claim 4).  

Regarding Claim 11, U.S. Patent No. 10,588,550 discloses a system for determining an internal component of respiratory effort of a subject in a respiratory study (A respiratory effort measuring system; Claim 15), the system comprising: 
a first sensor device configured to obtain a thoracic signal (T), the thoracic signal (T) being an indicator of a thoracic component of a respiratory effort of the subject (a first sensor device configured to obtain a thorax effort signal (T), the thorax effort signal (T) being an indicator of a thoracic component of the respiratory effort; Claim 15); 
(a second sensor device configured to obtain an abdomen effort signal (A), the abdomen effort signal (A) being an indicator of an abdominal component of the respiratory effort; Claim 15); 
a processor configured to receive the thoracic signal (T) and the abdomen signal (A) (a processor configured to receive the thorax effort signal (T) and the abdomen effort signal (A); Claim 15); 
wherein the processor is further configured to determine at least a first parameter of a respiratory model from the obtained thoracic signal (T) and the abdomen signal (A), the first parameter being an estimated parameter of the respiratory model that is not directly measured during the study (wherein the processor performs a calibration of the thorax effort signal (T) and the abdomen effort signal (A) based on the obtained thorax effort signal (T) and the abdomen effort signal (A) by weighting the thorax effort signal (T) by a first weight factor (kT) and weights the abdomen effort signal (A) by a second weight factor (kA) to obtain a volume-proportional signal (VSw), the volume-proportional signal (VSw) being proportional to the actual respiratory volume of the respiratory effort; Claim 15); and
the processor is configured to determine the internal component of the respiratory effort based at least on the determined first parameter of the respiratory model (calculating a ratio between an amplitude or power, or a transformation function of the amplitude or power of the volume-proportional signal (VSw) and a sum of the amplitudes, power, or a transformation function of the thorax effort signal (T) weighted by the first weight factor (kT) and the abdomen effort signal (A) weighted by the second weight factor (kA); and selecting the first and second weight factors (kT and kA) that minimize said calculated ratio; Claim 15);  Attorney Docket No. 20331.1465/69 
wherein the first model parameter is determined based on the obtained thorax signal (T) and the obtained abdomen signal (A) without an invasive measurement obtained from the subject (the processor obtains a calibration factor by reiteratively performing said calibration of the thorax effort signal (T) and the abdomen effort signal (A) over a plurality of time spans including a first timespan within a second time span, the first time span being shorter than the second time span; Claim 16).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 10-11, 13-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoskuldsson et al (U.S. Patent Publication 2015/0126879; cited by Applicant).
Regarding Claim 1, Hoskuldsson discloses a non-invasive method for determining an internal component of respiratory effort of a subject in a respiratory study (A method of measuring respiratory effort of a subject; Claim 1), the method comprising: 
obtaining a thoracic signal (T), the thoracic signal (T) being an indicator of a thoracic component of a respiratory effort of the subject (obtaining a thorax effort signal (T), the thorax effort signal (T) being an indicator of a thoracic component of the respiratory effort; Claim 1); 
obtaining an abdomen signal (A), the abdomen signal (A) being an indicator of an abdominal component of the respiratory effort (obtaining an abdomen effort signal (A), the abdomen effort signal (A) being an indicator of an abdominal component of the respiratory effort; Claim 1); 
determining at least a first parameter (kA) of a respiratory model from the obtained thoracic signal (T) and the abdomen signal (A), the first parameter being an estimated parameter of the respiratory model that is not directly measured during the study (determining kA from T and A; Paragraph 29; Equation 5); and 
determining the internal component of the respiratory effort based at least on the determined first parameter of the respiratory model (optimizing the weight factors (kT and kA) by minimizing the non-volume-contributing thoracic component (PT) and the non-volume-contributing abdominal component (PA) in the resulting volume-proportional signal (VSw); Claim 1); 
wherein the first model parameter is determined based on the obtained thorax signal (T) and the obtained abdomen signal (A) without an invasive measurement obtained from the subject (Paragraph 29; Equation 5).  

Regarding Claims 3 and 13, Hoskuldsson discloses wherein the internal component of the respiratory effort includes one or more of the following: thoracic contribution (β) to breathing of the subject relative to abdomen contribution (kVT; Paragraphs 31-32); abdomen contribution (y) to breathing of the subject relative to thoracic contribution; respiratory muscle induced airway pressure (Pmus); respiratory drive (v); respiratory abdomen tissue compliance (Cab); respiratory thoracic tissue compliance (Cth); respiratory compliance ratio; respiratory exhalation time constant (Tex); respiratory inhalation time constant (Tin); respiratory internal time constant between abdomen and thorax (Tabth); respiratory abdomen exhalation time constant (Tabex); respiratory abdomen inhalation time constant (Tabin); respiratory thoracic exhalation time constant (Tthex); respiratory thoracic inhalation time constant (Tthin); respiratory system eigenvalues (k); respiratory system frequency response; respiratory system impulse response; respiratory system step response; respiratory internal resistance (R);  Attorney Docket No. 20331.1463/69 upper airway resistance during inhalation; upper airway resistance during exhalation; dynamic response of the upper airway resistance; pharyngeal anatomy or collapsibility; loop gain (LG) of a ventilator control system; upper airway gain (UAG); esophageal pressure (Pes); and an arousal threshold.  

Regarding Claims 4 and 14, Hoskuldsson discloses wherein the study is a sleep study (Paragraphs 25, 30).  

Regarding Claim 5, Hoskuldsson discloses wherein the thoracic signal (T) and the abdomen signal (A) are obtained by a Respiratory Inductive Plethysmograph (RIP) system (Paragraph 23; Figure 1).  

(Paragraphs 31-32).  

Regarding Claim 10, Hoskuldsson discloses wherein the respiratory model is further based at least in part on a thoracic contribution (β) to breathing of the subject relative to abdomen contribution (Paragraphs 31-32).  

Regarding Claim 11, Hoskuldsson discloses a system for determining an internal component of respiratory effort of a subject in a respiratory study (A respiratory effort measuring system; Claim 20), the system comprising: 
a first sensor device configured to obtain a thoracic signal (T), the thoracic signal (T) being an indicator of a thoracic component of a respiratory effort of the subject (a first sensor device configured to obtain a thorax effort signal (T), the thorax effort signal (T) being an indicator of a thoracic component of the respiratory effort; Claim 20); 
a second sensor device configured to obtain an abdomen signal (A), the abdomen signal (A) being an indicator of an abdominal component of the respiratory effort (a second sensor device configured to obtain an abdomen effort signal (A), the abdomen effort signal (A) being an indicator of an abdominal component of the respiratory effort; Claim 20); 
a processor configured to receive the thoracic signal (T) and the abdomen signal (A) (a processor configured to receive the thorax effort signal (T) and the abdomen effort signal (A); Claim 20); 
wherein the processor is further configured to determine at least a first parameter (kA) of a respiratory model from the obtained thoracic signal (T) and the abdomen signal (A), the first parameter being an estimated parameter of the respiratory model that is not directly measured during the study (determining kA from T and A; Paragraph 29; Equation 5); and 
(optimizes the first and second weight factors (kT and kA) by minimizing the non-volume-contributing thoracic component (P) and the non-volume-contributing abdominal component (P) in the resulting volume-proportional signal (Vs); Claim 20);  Attorney Docket No. 20331.1465/69 
wherein the first model parameter is determined based on the obtained thorax signal (T) and the obtained abdomen signal (A) without an invasive measurement obtained from the subject (Paragraph 29; Equation 5).  

Regarding Claim 15, Hoskuldsson discloses wherein the first sensor device is a thoracic belt (belt 31; Figures 1a-1b) of a Respiratory Inductive Plethysmograph (RIP) system, and the second sensor device is a abdomen belt (belt 32; Figures 1a-1b) of the Respiratory Inductive Plethysmograph (RIP) system (Paragraph 17).  

Regarding Claim 16, Hoskuldsson discloses wherein the processor (processor 38) is further configured to determine a flow signal (F) from the thoracic signal (T) and the abdomen signal (A) obtained by a Respiratory Inductive Plethysmograph (RIP) system, and the processor is configured to determine the first model parameter in part based on the obtained flow signal (F) (Paragraphs 31-32). 

Regarding Claim 20, Hoskuldsson discloses a hardware storage device having stored thereon computer executable instructions which, when executed by one or more processors, implement a non-invasive method for determining an internal component of respiratory effort of a subject in a respiratory study (A hardware storage device having stored thereon computer executable instructions which, when executed by one or more processors, implement a method of measuring respiratory effort of a subject; Claim 19), the method comprising: 
obtaining a thoracic signal (T), the thoracic signal (T) being an indicator of a thoracic component of a respiratory effort of the subject (separating a received thorax effort signal (T) into a volume contributing thoracic component (Vs) and a thoracic paradox component (P), the thorax effort signal (T) being an indicator of a thoracic component of the respiratory effort; Claim 19); 
obtaining an abdomen signal (A), the abdomen signal (A) being an indicator of an abdominal component of the respiratory effort (separating an abdomen effort signal (A) into a volume contributing abdominal component (V) and an abdomen paradox component (P), the abdomen effort signal (A) being an indicator of an abdominal component of the respiratory effort; Claim 19); 
determining at least a first parameter (kA) of a respiratory model from the obtained thoracic signal (T) and the abdomen signal (A), the first parameter being an estimated parameter of the respiratory model that is not directly measured during the study (determining kA from T and A; Paragraph 29; Equation 5); and 
determining the internal component of the respiratory effort based at least on the determined first parameter of the respiratory model (optimizing the first and second weight factors (kT and kA) by minimizing the non-volume-contributing thoracic component (P) and the non-volume-contributing abdominal component (P) in the resulting volume-proportional signal (Vs); Claim 19); 
wherein the first model parameter is determined based on the obtained thorax signal (T) and the obtained abdomen signal (A) without an invasive measurement obtained from the subject (Paragraph 29; Equation 5).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Regarding Claim 2, Hoskuldsson fails to disclose wherein the internal component of the respiratory effort includes intra-thoracic pressure; upper airway resistance; respiratory muscle activation; respiratory tissue elasticity; or internal respiratory resistance.
Seppä discloses wherein the internal component of the respiratory effort includes intra-thoracic pressure (Paragraph 56); upper airway resistance; respiratory muscle activation (Paragraph 56); respiratory tissue elasticity; or internal respiratory resistance (Paragraph 69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the internal component teachings of Seppä into those of Hoskuldsson in order to obtain results that can be used to discriminate between pathological respiratory conditions (Seppä Paragraph 1).

Regarding Claim 12, Hoskuldsson fails to disclose wherein the internal component of the respiratory effort that the processor is configured to determine includes intra-thoracic pressure; upper airway resistance; respiratory muscle activation; respiratory tissue elasticity; or internal respiratory resistance.  
Seppä discloses wherein the internal component of the respiratory effort that the processor is configured to determine includes intra-thoracic pressure (Paragraph 56); upper airway resistance; respiratory muscle activation (Paragraph 56); respiratory tissue elasticity; or internal respiratory resistance (Paragraph 69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the internal component teachings of Seppä into those of Hoskuldsson in order to obtain results that can be used to discriminate between pathological respiratory conditions (Seppä Paragraph 1).


Seppä discloses wherein the respiratory model is based at least in part on a dissipative resistance (R) of the lung tissue of the subject, respiratory tissue intertia (L) of the subject, or respiratory tissue compliance (C) of the the subject (According to the basic model of the lung mechanics having constant compliance and resistance, in a relaxed expiration there is a linear flow-volume relationship. This slope is Trs and by analogy with an electrical model it is equal to resistance times compliance of the total respiratory system; Paragraph 69).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the resistance and compliance teachings of Seppä into those of Hoskuldsson in order to incorporate the relationship between volume and flow into the respiratory model (Seppä Paragraph 69).

Regarding Claim 19, Hoskuldsson fails to disclose wherein the respiratory model is based at least in part on a dissipative resistance (R) of the lung tissue of the subject, respiratory tissue intertia (L) of the subject, respiratory tissue compliance (C) of the subject, or a thoracic contribution (β) to breathing of the subject relative to abdomen contribution.  
Seppä discloses wherein the respiratory model is based at least in part on a dissipative resistance (R) of the lung tissue of the subject, respiratory tissue intertia (L) of the subject, respiratory tissue compliance (C) of the subject (According to the basic model of the lung mechanics having constant compliance and resistance, in a relaxed expiration there is a linear flow-volume relationship. This slope is Trs and by analogy with an electrical model it is equal to resistance times compliance of the total respiratory system; Paragraph 69), or a thoracic contribution (β) to breathing of the subject relative to abdomen contribution.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the resistance and compliance teachings of Seppä into those of (Seppä Paragraph 69).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being obvious over Hoskuldsson in view of McCool (U.S. Patent Publication 2014/0323847; cited by Applicant).
Regarding Claim 7, Hoskuldsson discloses that the first model parameter is determined in part based on the obtained flow signal (F) (Paragraph 32; Figure 2).  
Hoskuldsson fails to disclose obtaining a flow signal (F) indicating a respiratory flow of the subject, wherein obtaining the flow signal (F) includes directly measuring the respiratory flow of the subject.
McCool discloses obtaining a flow signal (F) indicating a respiratory flow of the subject, wherein obtaining the flow signal (F) includes directly measuring the respiratory flow of the subject (flow meter 86; Paragraph 211).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the flow meter teachings of McCool into those of Hoskuldsson in order to obtain the most accurate signals regardless of different body positions or tidal volumes (McCool Paragraph 211).

Regarding Claim 17, Hoskuldsson discloses that the processor is configured to determine the first model parameter in part based on the obtained flow signal (F) (Paragraph 32; Figure 2).   
Hoskuldsson fails to disclose a sensor configured to obtain a flow signal (F) by directly measuring the respiratory flow of the subject.
McCool discloses a sensor (flow meter 86) configured to obtain a flow signal (F) by directly measuring the respiratory flow of the subject (Paragraph 211).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the flow meter teachings of McCool into those of Hoskuldsson in order to obtain the most accurate signals regardless of different body positions or tidal volumes (McCool Paragraph 211).

Regarding Claim 8, Hoskuldsson fails to disclose phenotyping sleep disordered breathing of the subject based at least on the determined first parameter of the respiratory model.
Sackner discloses phenotyping sleep disordered breathing of the subject based at least on the determined first parameter of the respiratory model (Various physiological parameters of medical and research interest may be extracted from repetitive measurements of the areas of various cross-sections of the body. For example, pulmonary function parameters, such as respiration Volumes and rates and apneas and their types, may be determined from measurements of, at least, a chest transverse cross-sectional area and preferably also and an abdominal transverse cross sectional area (and optionally further cross-sectional areas; Column 11 Lines 40-47).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the phenotyping teachings of Sackner into those of Hoskuldsson in order to use the received analytics to track the individual’s condition and provide recommendations (Sackner Column 21 Lines 2-6). 

Regarding Claim 18, Hoskuldsson fails to disclose wherein the processor is further configured to phenotype sleep disordered breathing of the subject based at least on the determined first parameter of the respiratory model.  
Sackner discloses wherein the processor (diagnostic algorithm in the module or the microprocessor unit 33; Column 21 Lines 2-6) is further configured to phenotype sleep disordered breathing of the subject based at least on the determined first parameter of the respiratory model (Various physiological parameters of medical and research interest may be extracted from repetitive measurements of the areas of various cross-sections of the body. For example, pulmonary function parameters, such as respiration Volumes and rates and apneas and their types, may be determined from measurements of, at least, a chest transverse cross-sectional area and preferably also and an abdominal transverse cross sectional area (and optionally further cross-sectional areas; Column 11 Lines 40-47).  
(Sackner Column 21 Lines 2-6). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791